NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



KENNETH RICHARD TURNER,                   )
                                          )
             Appellant,                   )
                                          )
v.                                        )    Case No. 2D18-358
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed October 25, 2019.

Appeal from the Circuit Court for
Hillsborough County; Vivian T. Corvo,
Judge.

Howard L. Dimmig, II, Public Defender,
and Joanna Beth Conner, Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Katie Salemi Ashby,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


KHOUZAM, C.J., and SALARIO and SMITH, JJ., Concur.